Citation Nr: 1426597	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  10-12 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a right leg injury (currently claimed as torn cartilage in the right knee).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was received in September 2008; a statement of the case was issued in December 2009.  In January 2010 the RO received additional evidence in support of the Veteran's claim to reopen.  A substantive appeal was received in March 2010.  In the March 2010 substantive appeal the Veteran requested a Travel Board hearing; in correspondence dated in June 2010, he withdrew his request for a hearing.  

Relevant to the Veteran's application to reopen his claim of entitlement to service connection for residuals of a right leg injury (currently claimed as torn cartilage in the right knee), the Board observes that evidence associated with the claims file since the issuance of the previous denial includes service personnel records.  VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  In the instant case, the Board finds that the newly received service personnel records do not contain relevant information pertinent to the Veteran's claim.  Specifically, the Veteran's claim of entitlement to service connection for residuals of a right leg injury (currently claimed as torn cartilage in the right knee) turns on whether he had a chronic right leg injury during service and the newly received service personnel records fail to demonstrate that.  Moreover, they do not contain any indication that the Veteran was diagnosed with a chronic right leg disorder during service, or is otherwise related to service.  Therefore, the newly received service personnel records fall outside of the scope of 38 C.F.R. § 3.156(c) and, as such, new and material evidence is required in order to reopen the Veteran's claim.


FINDINGS OF FACT

1.  An unappealed September 2006 rating decision declined to reopen the Veteran's claim of service connection for right leg injury because no new and material evidence had been submitted; nor was new and material evidence received within one year.  

2.  Evidence received since the September 2006 rating decision does not tend to show that a right leg disability is related to the Veteran's service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for residuals of a right leg injury (currently claimed as torn cartilage in the right knee); and does not raise a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW


New and material evidence has not been received, and the claim of service connection for residuals of a right leg injury (currently claimed as torn cartilage in the right knee) may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

By October 2007 letter the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal and was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio, 16 Vet. App. 183; Charles v. Principi, 16 Vet. App. 370 (2002).  This letter also informed the Veteran of disability rating and effective date criteria.  

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield, 444 F.3d at 1333-34.

Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service treatment records (STRs) and pertinent postservice treatment records are associated with the claims file, and the Veteran has not identified any pertinent evidence that remains outstanding.  The Veteran was afforded a VA joints examination in December 2009.

The Veteran has not identified any evidence that remains outstanding.  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Legal Criteria, Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.  

Historically, the Veteran's claim for service connection for a right leg injury was initially denied in an August 1969 (notice letter dated in September 1969) rating decision.  The Veteran did not appeal that determination and it became final.  Subsequently, in an April 1975 rating decision the RO declined to reopen a claim for service connection for a right leg injury because new and material evidence had not been submitted.  The Veteran perfected an appeal as to that determination and the appeal was certified to the Board.  In an October 1975 decision, the Board reopened the claim for service connection for residuals of a right leg disorder and denied it on the merits.  In May 2006 the Veteran requested reopening of the claim for service connection for a right leg disorder.  In a September 2006 rating decision, the RO declined to reopen the Veteran's claim because the evidence submitted to support the previously denied claim was not new and material.  He did not appeal the RO's September 2006 determination; nor was new and material evidence received within one year, and that rating decision became final.  In October 2007 the Veteran petitioned to reopen his claim for service connection for a right knee disorder.  In a November 2007 rating decision, the RO declined to reopen the service connection claim for a right leg injury (claimed as torn cartilage in the right knee) on the basis that evidence submitted was not new and material.  The Veteran perfected an appeal as to that rating decision.

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c), and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence of record at the time of the September 2006 rating decision included the Veteran's STRs, postservice treatment records, and the Veteran's statements.  STRs show that the Veteran was treated for strained muscles in the right leg in May 1969.  The report noted "3 week intermittent calf pain on the [right,]" both calves were the same circumference.  The impression was leg pain of questionable etiology.  His July 1969 separation medical examination report shows his lower extremities were normal on clinical evaluation; and he reported having no history of bone, joint, or other deformity, "Trick" or locked knee, or cramps in the legs. 

Also of record at the time of the September 2006 final rating decision is a postservice, September 1969 private treatment record that shows the Veteran gave a history of injuring his right knee cartilage while playing ball.  He was treated with Butazolidin-100.  August 1971 private hospital records show the Veteran was admitted with pain and discomfort in his right knee from a recent injury to his knee at work.  The diagnosis was torn medial meniscus.  He underwent surgery to remove the right medial meniscus.

In an August 1973 statement, the Veteran gave a history of injury to his right knee.  He noted that during service in Vietnam in 1968 while in a game baseball with fellow servicemen, he jumped up to catch a very high ball and fell to the ground and heard something crack in his leg.  That night he reported that his leg was swollen and was told to report to the dispensary in the morning.  

Evidence received since the September 2006 rating decision consists essentially of the 1971 private treatment records and the operative report, which notes removal of the right medial meniscus) that were previously of record; VA treatment records showing that the Veteran received treatment for right knee complaints, lay statements from the Veteran, and a VA joints examination.  

A September 2007 primary care physician's note shows an assessment of osteoarthrosis involving the knee, status post repair of torn cartilage, 1997.  An October 2008 VA primary care physician's note shows an assessment of osteoarthrosis involving the right knee.  It was noted that the Veteran was status post repair of torn cartilage in 1973.  The Veteran report having more pain with difficulty walking with the right knee.  A November 2008 MRI [magnetic resonance imaging] shows multiple abnormalities at the right knee.  

In a February 2009 written statement, the Veteran noted that he sustained an injury to his right leg while serving in Vietnam in May 1969.  He noted that the injury was diagnosed as a strained muscle in the right leg, but that it should have been diagnosed as a torn ligament.  He believes he did not receive proper treatment in service because his right leg injury was incorrectly diagnosed.  

On December 2009 VA examination, the Veteran reported he injured his right knee in service playing baseball.  Somehow he twisted the knee awkwardly and had acute onset of right knee pain at that time.  He stated he was diagnosed with a sprain of the knee and was treated with pain medications.  He has had residual right knee pain on and off ever since with a gradual worsening of his symptoms since military discharge.  The diagnosis was degenerative joint disease of the right knee.  The examiner noted that the claims file shows that the Veteran was diagnosed with a strained muscle in the right leg, which was of his calf muscle and not a knee injury.  He opined that it is less likely than not that the right knee arthritis and residual disability is related to the strain muscle injury the Veteran sustained in service.  Further, the examiner noted that the Veteran's severe arthritis had been facilitated by the removal of his medial meniscus in 1971.

The record shows that service connection for residuals of a right leg disorder was denied based on findings that a chronic right leg disorder neither occurred in nor was caused by service, or manifested to a compensable degree with one year of service.  For evidence to be new and material in this matter, it would have to tend to show that the Veteran's residuals of a right leg disorder were indeed related to service.

While the treatment records and the 2009 VA joints examination report added to the record since the September 2006 rating decision are new evidence in the sense that they were not considered in that decision, they are not material evidence.  They do not show or suggest that any current chronic right leg disability was incurred in service; records showing that the Veteran has diagnoses of, and receives treatment for, a right knee disability do not tend to show that any such disability may be related to service.  Therefore, they do not relate to the unestablished fact necessary to substantiate the claim; do not raise a reasonable possibility of substantiating the claim; and are not material.   

The Veteran's statements and testimony merely reiterate the same contentions he was advancing in connection with the prior claims, that is, that his current claimed right knee disorder is related to the strained muscles in the right leg he sustained in service.  His current assertions in this regard are merely cumulative.  The Board has considered the Veteran's statements, but is unable to conclude that the information proffered meets the low threshold for new and material evidence discussed in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Veteran's statements and testimony simply do not raise a reasonable possibility of substantiating the claim when viewed against his statements proffered in the evidence of record.  

In summary, no additional competent evidence received since the September 2006 rating decision is new and material evidence that tends to prove that residuals of a right leg disorder are related to the Veteran's service.  Therefore, the additional evidence received since September 2006 does not address the unestablished fact necessary to substantiate the claim of service connection for residuals of a right leg injury (currently claimed as torn cartilage in the right knee); does not raise a reasonable possibility of substantiating such claim; and is not new and material.  Accordingly, the claim may not be reopened.


ORDER

New and material evidence has not been received to reopen a claim of service connection for residuals of a right leg injury (currently claimed as torn cartilage in the right knee).  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


